         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 SEBASTIANO PATANE,                                *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *
                                                   *
 BABSON COLLEGE, MARK POTTER,                      *
 Individually and in his official capacity as      *
 Associate Dean of the Graduate School at          *
 Babson College, MICHAEL CUMMINGS,                 *
                                                          Civil Action No. 1:20-cv-11603-ADB
 Individually and in his official capacity as      *
 Professor in the Blended Learning Program at      *
 Babson College; and JESSICA HOSE,                 *
 Individually and in her official capacity as      *
 Associate Director of the Part Time MBA           *
 Program at Babson College,                        *
                                                   *
                Defendants.                        *
                                                   *


      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS

BURROUGHS, D.J.

       Plaintiff Sebastiano Patane (“Plaintiff”), who is proceeding pro se, asserts various claims

against Babson College (“Babson”), Mark Potter, Ph.D. (“Dr. Potter”), Michael Cummings,

MBA, Ph.D. (“Dr. Cummings”), and Jessica Hose (“Ms. Hose,” and together with Babson,

Dr. Potter, and Dr. Cummings, “Defendants”) in connection with Plaintiff’s participation in and

dismissal from Babson’s Master of Business Administration Blended Learning Program (the

“MBA Program”). [ECF No. 18 (“Am. Compl.”)]. Currently before the Court is Defendants’

motion to dismiss (1) Plaintiff’s entire complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) because his claims are barred by res judicata and (2) Plaintiff’s complaint as to

Dr. Potter and Ms. Hose pursuant to Federal Rule of Civil Procedure 12(b)(5) because Plaintiff
           Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 2 of 21




  failed to properly serve those defendants. [ECF No. 13]. For the reasons set forth below,

  Defendants’ motion is GRANTED.

I.       BACKGROUND

         A.      Factual Background

         The following facts are drawn from the amended complaint, [Am. Compl.], the

  well-pleaded allegations of which are taken as true for the purposes of evaluating the motion to

  dismiss. See Ruivo v. Wells Fargo Bank, N.A., 766 F.3d 87, 90 (1st Cir. 2014). As it may on a

  motion to dismiss, the Court has also considered “documents incorporated by reference in [the

  complaint], matters of public record, and other matters susceptible to judicial notice.”

  Giragosian v. Ryan, 547 F.3d 59, 65–66 (1st Cir. 2008) (alteration in original) (quoting In re

  Colonial Mortg. Bankers Corp., 324 F.3d 12, 20 (1st Cir. 2003)).

         Plaintiff is a former graduate student in the MBA Program, which he attended between

  October 2015 and May 2017. [Am. Compl. ¶¶ 1–3, 188]. Plaintiff resides in Norwood,

  Massachusetts. [Id. ¶ 35]. He is a first-generation immigrant from Sicily, who relocated to the

  United States approximately six years before he enrolled at Babson. [Id. ¶ 39]. Babson is a

  private co-educational college located in Babson Park, Massachusetts. [Id. ¶ 36]. Dr. Potter is

  the Associate Dean of the Graduate School at Babson. [Id. ¶ 37]. Dr. Cummings is a professor

  in the MBA Program. [Id. ¶ 38]. Ms. Hose is “the Associate Director of [the] Part Time MBA

  Program” at Babson. [Id. at 1]. 1




  1
    Ms. Hose is identified in the amended complaint’s caption but is not listed in the section of the
  amended complaint labeled “Parties.” Compare [ECF No. 18 at 1 (listing Ms. Hose in caption)],
  with [id. ¶¶ 36–38 (listing Babson, Dr. Potter, and Dr. Cummings but not Ms. Hose)]. The Court
  therefore draws Ms. Hose’s position from the caption of the amended complaint.


                                                   2
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 3 of 21




       Plaintiff enrolled part time in the MBA Program in September 2015 and began attending

the program on October 27, 2015. [Am. Compl. ¶¶ 3, 45]. During the Fall 2015 semester,

Plaintiff was assigned to a team and he worked with that team on several group assignments.

[Id. ¶ 3]. Throughout the semester, Plaintiff’s team experienced numerous interpersonal issues

and had trouble working together. [Id. ¶¶ 4–11, 55–76]. Plaintiff’s teammates regularly “cut

him off” and excluded his contributions from group projects. [Id. ¶¶ 6–7]. They used Plaintiff

as a “scapegoat,” attributed their problems to Plaintiff, and would “often resort[] to stereotypes

surrounding Plaintiff’s cultural background to . . . substantiate their complaints against” him.

[Id. ¶¶ 5, 9–10].

       In November 2015, Plaintiff and his teammates separately reached out to their professors

regarding the team conflicts. [Am. Compl. ¶¶ 77–79]. Plaintiff sought help from one of his

professors, Professor Bonnevie, and told him that he wanted to raise his team problems with “the

Dean.” [Id. ¶¶ 77–78]. Professor Bonnevie discouraged Plaintiff from pursuing his complaints

and from escalating them to the Dean. [Id. ¶ 78]. Plaintiff’s teammates, however, were

encouraged to escalate their complaints. [Id. ¶ 79]. That same month, Ms. Hose, Dr. Potter, and

other professors exchanged emails about the problems within Plaintiff’s team. [Id. ¶¶ 80–82]. In

one of these emails, sent by Ms. Hose to Dr. Potter, Ms. Hose noted that Plaintiff “was less

active than his peers and that he did not fit well academically in the Program.” [Id. ¶ 82].

       On December 4, 2015, Plaintiff and his team met with one of their professors, Professor

Marcinowski, to discuss the team’s progress and an upcoming in-class presentation. [Am.

Compl. ¶ 83]. Plaintiff’s team eventually excluded him from contributing to that presentation,

but Professor Marcinowski did not ask Plaintiff about this exclusion. [Id. ¶ 84]. Later that

month, Plaintiff “received correspondence” from Professor Marcinowski stating that Plaintiff




                                                 3
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 4 of 21




was missing assignments and not performing well in his class. [Id. ¶ 86]. Plaintiff informed

Professor Marcinowski that he was struggling in part due to his worsening health condition. 2

[Id. ¶ 86]. Despite this, Professor Marcinowski did not tell Plaintiff of available assistance

through the Student Learning Center, and offered to assist Plaintiff only four days before the end

of the course. [Id. ¶¶ 87, 90]. Professor Marcinowski also corresponded with Dr. Potter and Ms.

Hose and told them that Plaintiff had missed assignments and was struggling in class. [Id. ¶ 88].

       Plaintiff’s problems with his team continued into the Spring 2016 semester. See [Am.

Compl. ¶¶ 91–104]. During that semester, Plaintiff and his teammates attended two courses,

“Strategy” and “Data, Models and Decisions.” [Id. ¶ 91]. In late April 2016, Plaintiff’s

teammates excluded him from a group assignment. [Id. ¶¶ 92–93]. Plaintiff informed Professor

Cummings, who taught “Strategy,” about the problems within the team and sent evidence of his

teammates’ hostility. [Id. ¶¶ 91, 94–95].

       On April 22, 2016, the tension within the group escalated and Plaintiff was confronted by

his teammates. [Am. Compl. ¶¶ 96–97]. They yelled at Plaintiff, blamed Plaintiff for the team’s

“late progress,” and one of the teammates threatened Plaintiff by saying “[s]top speaking or I

will say that you are being aggressive to the girls!” [Id.]. After the incident, one of Plaintiff’s

teammates went to the Admissions Office. [Id. ¶ 99]. Plaintiff was then interrogated by the

campus police about the incident and was ultimately asked to return to class and not to interact

with other students. [Id. ¶ 100].

       After the April 22, 2016 incident, Plaintiff again sought help from Professor Bonnevie

and also reached out to Dr. Cummings to ask for a meeting about the incident. [Am Compl.




2
  In 2012, Plaintiff had been diagnosed with chronic kidney disease and began hemodialysis
treatment in 2013. [Id. ¶ 44].


                                                  4
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 5 of 21




¶¶ 105–06]. Dr. Cummings denied Plaintiff’s request for a meeting. [Id. ¶ 106]. Meanwhile,

Plaintiff’s teammates told other students about the incident, falsely saying that Plaintiff was

involved in a physical altercation. [Id. ¶ 104]. Eventually, on April 25, 2016, the “Class

Representative” reached out to Dr. Potter and expressed that students in the MBA Program had

concerns about working with Plaintiff. [Id.]. On that same day, Ms. Hose sent an email to

Dr. Potter, Dr. Bonnevie, Associate Dean Nan Langowitz, and others recommending that

Plaintiff be dismissed from the MBA Program because of these team conflicts, noting that

Plaintiff’s “duality”— pleasant with administrators but “antagonistic towards his peers”—was

concerning and related to Plaintiff’s cultural differences. [Id. ¶¶ 139–41]. Dr. Potter also wrote

to Associate Dean Nan Langowitz recommending Plaintiff’s dismissal. [Id. ¶ 142]. Dean

Langowitz informed Dr. Potter that Plaintiff’s actions were insufficient grounds for his dismissal

based on Babson’s policies and community standards. [Id. ¶ 143].

       On April 26, 2016, Dr. Potter, Associate Dean Langowitz, Dr. Cummings, and others

exchanged emails looking for a workaround to Plaintiff’s team issues that would allow Plaintiff

to complete his coursework. [Am. Compl. ¶¶ 110–11]. In these exchanges, Dr. Cummings

referred to Plaintiff as “a cancer” and “a snake.” [Id. ¶¶ 110–11]. That same day, Dr. Cummings

asked Plaintiff to complete his course work alone and to work alone on the final exam. [Id.

¶¶ 112, 114]. Dr. Cummings also told Plaintiff that he would be responsible for individual posts,

but would not be responsible for any further group posts in the class. [Id. ¶ 114]. Plaintiff

accepted these conditions. [Id. ¶ 115]. Plaintiff assumed that Dr. Cummings would credit

Plaintiff for his contributions to team assignments that were completed prior to the April 22,

2016 incident. [Id. ¶ 116]. Plaintiff also requested that Dr. Cummings let him do extra work to




                                                 5
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 6 of 21




make up for any shortcomings caused by team issues, [id. ¶ 117], but Professor Cummings

denied the request, [id. ¶ 118].

       On May 5, 2016, after the end of the Spring 2016 semester, Dr. Cummings wrote to

Dr. Potter and Ms. Hose to inform them that Plaintiff had received a failing grade in his class.

[Am. Compl. ¶ 124]. Dr. Cummings explained that the grade was due to Plaintiff’s insufficient

class postings, lack of class engagement, and a B grade on the final paper. [Id.]. On May 6,

2016, Plaintiff learned of his failing grade and began the grade dispute process. [Id. ¶ 125].

Plaintiff also sought an explanation for his failing grade from Dr. Cummings. [Id. ¶ 126].

Dr. Cummings told Plaintiff that he failed due to poor participation in class. [Id. ¶ 127]. While

this grade dispute was ongoing, Ms. Hose informed Plaintiff that the Academic Standard

Committee (the “Committee”) had placed him on academic probation because his GPA was

under the MBA Program’s required 2.80 GPA and because he had failed a course. [Id. ¶ 145].

Ms. Hose failed to inform Plaintiff of his right to appeal the Committee’s decision concerning

academic probation. [Id. ¶ 148]. During the grade dispute process, Plaintiff complained that Dr.

Cummings failed to consider his team issues and that the grade was “biased and not based

exclusively on academic factors,” but the administration concluded that there was no reason to

change the grade. [Id. ¶¶ 133–38]. In May 2016, Plaintiff was reassigned to a team with which

he worked well, and successfully completed his summer courses. [Id. ¶¶ 149–50].

       Due to the distress, grief, and anxiety caused by the MBA Program, Plaintiff requested

help from the Office of the Learning Disabilities Center (“LDC”) “to reduce the impact of the

sufferance on [his] health issues” and ultimately was allowed limited academic accommodations.

[Am. Compl. ¶ 159]. The Director of the LDC, Ms. Powell, recommended that Plaintiff meet

with Ms. Hose to seek guidance and advice on a study plan. [Id. ¶ 160].




                                                 6
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 7 of 21




       In September 2016, Plaintiff met with Ms. Hose to seek advice on a study plan. [Am.

Compl. ¶ 161]. At that meeting, Ms. Hose told Plaintiff that in January 2017 he would receive a

letter dismissing him from the MBA Program that was a “mere formality” and that Plaintiff

would only have to write a letter to the Committee seeking readmission to avoid dismissal. [Id. ¶

162]. Plaintiff received the letter in January 2017 and replied to the Committee. [Id. ¶ 163].

Plaintiff was reinstated into the MBA Program subject to the conditions that he remain on

academic probation and complete a certain course (the “SLE course”) with a B+ or better, with

the understanding that his record would be reviewed at the mid-point of the Spring 2017

semester to determine whether Plaintiff “continued to make satisfactory progress towards the

minimum 2.8 GPA required.” [Id. ¶ 164]. The correspondence indicated that if Plaintiff failed

to earn the minimum GPA, he would be dismissed from the graduate school “with no further

option for appeal.” [Id.].

       On January 16, 2017, Plaintiff contacted Dr. Potter to set up an appointment to discuss a

suitable course plan. [Am. Compl. ¶ 165]. Dr. Potter responded to the email but ignored the

appointment request. [Id. ¶ 166]. On January 18, 2017, Plaintiff emailed Dr. Potter again

seeking advice on course selection and Dr. Potter did not respond until February 3, 2017. [Id.

¶¶ 167–68]. By that time, Plaintiff had already started courses and was unable to withdraw

without experiencing “financial losses.” [Id. ¶ 169].

       During Plaintiff’s Spring 2017 “Capital Markets” course, Plaintiff informed his

professors, Professors Milas and Ashburn, that he had a disability and provided them with a

letter from the LDC concerning the same. [Am. Compl. ¶¶ 171–72]. Professors Milas and

Ashburn were skeptical of Plaintiff’s claim of a disability and health condition and targeted him

with embarrassing sarcasm. [Id. ¶¶ 172–73]. They also “made effort to directly and indirectly




                                                7
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 8 of 21




disclose []Plaintiff’s status of protection under the . . . [Americans with Disabilities Act

(“ADA”)]” and “disclosed publicly to other students that Plaintiff was being provided with

accommodations.” [Id. ¶¶ 173–74]. Plaintiff again sought the help of Ms. Powell from the LDC.

[Id. ¶ 175].

        By midway through the Spring 2017 semester, “Plaintiff had completed the [SLE course]

with a grade of ‘B+’” as required by his reinstatement conditions, however, Plaintiff’s final,

cumulative GPA at the end of the Spring 2017 semester was only 2.73, which was below the

required 2.80. [Am. Compl. ¶¶ 176, 179]. On May 16, 2017, Plaintiff reached out to Ms. Hose

to ask about his academic probation and was told that the Committee was meeting that week.

[Id. ¶¶ 181–82]. The next day, Plaintiff also reached out to Dr. Potter to ask for a meeting to

discuss his academic status, but Dr. Potter denied his request. [Id. ¶ 183]. That same day, Dr.

Potter reached out to Ms. Hose about Plaintiff’s status, and Ms. Hose told Dr. Potter that

Plaintiff’s cumulative GPA was a 2.73 and that “[Plaintiff] will tell you that the Handbook states

that a student may take additional coursework to achieve a 2.8. This is true, but it is at the

discretion of the [Committee] . . . and is generally reserved for students in their final semester

who have a 2.79.” [Id. ¶¶ 184–85]. On May 18, 2017, following a recommendation from the

Committee, Plaintiff was dismissed from the MBA Program for failing to meet the required

minimum GPA. [Id. ¶¶ 186, 188].

        B.     History of Prior Litigation

        Plaintiff’s dismissal from the MBA Program was the subject of a previous lawsuit

brought by Plaintiff. On or around June 21, 2017, approximately one month after his dismissal

from the MBA Program, Plaintiff commenced an action in Norfolk County Superior Court

against Babson and William Lamb, the Dean of Babson’s Graduate School (“Patane I”). See




                                                  8
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 9 of 21




[ECF No. 15-1 at 15–38 (“Patane I Compl.”)]. Babson and Lamb removed that case to the

District of Massachusetts. See Notice of Removal, Patane v. Babson College and Will Lamb,

Dean of Graduate Studies, No. 17-cv-11195 (D. Mass. June 28, 2017), ECF No. 1.

       In Patane I, Plaintiff’s four-count complaint alleged: (1) breach of contract by Babson for

violations of the Student Handbook related to Plaintiff’s dismissal, [Patane I Compl. ¶¶ 160–79];

(2) interference with contract and business advantage based on rights established by the Student

Handbook, [id. ¶¶ 180–90]; (3) negligent infliction of emotional distress due to Plaintiff’s

dismissal from Babson, [id. ¶¶ 191–96]; and (4) violation of the ADA for failing to provide

appropriate accommodations and to address professor bias after the April 2016 incident between

Plaintiff and his teammates, [id. ¶¶ 197–210]. The defendants moved for summary judgment on

all four counts. See [ECF No. 15–2 (“Patane I Or.”) at 2]. Plaintiff, who was represented by

counsel in Patane I, did not oppose defendants’ motion. See [id.].

       On October 10, 2018, Judge Stearns granted the Patane I defendants’ motion for

summary judgment on all four counts and entered judgment for the defendants. [Patane I Or.

(order); ECF No. 15-3 (judgment)]. On Count I, breach of contract, Judge Stearns found that the

Student Handbook was not a contract and even if a contract existed, “Babson met [Plaintiff]’s

reasonable expectations regarding the appeals process.” [Patane I Or. at 2–3]. On Count II,

interference with contract and business advantage, Judge Stearns found that the claim failed

because, again, no contract existed, but even if it did, Babson could not “interfere with its own

contract.” [Id. at 3]. On Count III, negligent infliction of emotional distress, Judge Stearns

found that Plaintiff offered insufficient evidence of negligence. [Id.] Finally, on Count IV,

Judge Stearns found that Plaintiff failed to show “he could perform his job even with reasonable




                                                 9
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 10 of 21




accommodations” and that Plaintiff’s claims that he was denied accommodations were

unsupported. [Id.]. Plaintiff did not appeal.

       C.      Procedural Background

       Plaintiff commenced the present action (“Patane II”) on August 25, 2020, see [ECF No.

1], and filed his second amended complaint on October 14, 2020, [Am. Compl.]. 3 Plaintiff’s

eight-count amended complaint asserts the following claims:

       •    Babson and Ms. Hose subjected him to national origin discrimination in violation of
            Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq. (Count I), [id.
            ¶¶ 189–200];

       •    Babson deprived him of his rights under the Due Process and Equal Protection
            Clauses of the Fourteenth Amendment of the U.S. Constitution in violation of 42
            U.S.C. § 1983 when it provided preferential treatment to his peers and treated him
            unequally, failed to protect him from victimization and discrimination by his peers,
            failed to protect him from discrimination by his professors based on his disability, and
            deprived him of his due process rights when he was placed on academic probation
            and ultimately dismissed from the MBA Program (Count II), [id. ¶¶ 201–47]; 4

       •    Defendants conspired to prevent Plaintiff’s enjoyment of civil rights under the
            Fourteenth Amendment of the U.S. Constitution in violation of 42 U.S.C. § 1985(3)
            (Count III), [id. ¶¶ 248–56];

       •    Babson interfered with Plaintiff’s ADA rights by nullifying the scope of his
            accommodations and exposing him to a higher degree of academic challenges in
            violation of 42 U.S.C. § 12203(b) (Count IV), [id. ¶¶ 257–65];


3
  On August 27, 2020, Plaintiff filed his first amended complaint, [ECF No. 2], and then moved
to file his second amended complaint on October 1, 2020, [ECF No. 10]. After Plaintiff moved
to amend, but before the Court had ruled on it, Defendants filed their motion to dismiss. [ECF
No. 13]. The Court granted Plaintiff’s motion to amend, but because the second amended
complaint did not make substantive changes, the Court did not require Defendants to file a new
motion to dismiss. [ECF No. 17]. Accordingly, the Court considers Defendants’ motion to
dismiss to be a motion to dismiss the second amended complaint filed on October 14, 2020.
4
 Within Count II, Plaintiff also appears to allege that Professors Ashburn and Milas violated
“Plaintiff[’s] enjoyment of his Privacy right secured under the MGL c. 214 § 1B Right of
privacy.” [Id. ¶ 222]. To the extent Plaintiff is asserting a claim against Ashburn and Milas, as
explained infra, the Court finds that the claim is precluded for the same reasons as Plaintiff’s
other counts.


                                                10
          Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 11 of 21




          •   Dr. Cummings’ actions toward Plaintiff, which included inducing Plaintiff into an
              agreement with the intention of failing Plaintiff in his course, resulted in the
              intentional infliction of emotional distress (Count V), [id. ¶¶ 266–78];

          •   Defendants’ breach of their duties to Plaintiff resulted in the negligent infliction of
              emotional distress because Plaintiff’s academic record is “irrevocably and irreversibly
              tarnished” (Count VI), [id. ¶¶ 279–83];

          •   Babson breached its contract with Plaintiff, as set forth in Babson’s Student
              Handbook, manuals, and other documents, by failing to adhere to the provisions in
              the Student Handbook, failing to provide a safe and non-discriminatory environment,
              retaliating against Plaintiff for opposing his peers’ harassing behavior and disputing
              his failing grades, and failing to provide “effective interim measures to ensure that he
              would not be deprived of his education opportunities” (Count VII), [id. ¶¶ 284–91];
              and

          •   Babson breached its common law duty of fairness (Count VIII), [id. ¶¶ 292–97].

          Defendants moved to dismiss all claims on October 2, 2020. [ECF No. 13]. Plaintiff

  opposed their motion on October 16, 2020. [ECF No. 19].

II.       LEGAL STANDARD

          In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept all

  well- pleaded facts as true, analyze those facts in the light most favorable to the plaintiff, and

  draw all reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee,

  915 F.3d 74, 76, 80 (1st Cir. 2019). “[D]etailed factual allegations” are not required, but the

  complaint must set forth “more than labels and conclusions,” Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 555 (2007), and must contain “factual allegations, either direct or inferential,

  respecting each material element necessary to sustain recovery under some actionable legal

  theory,” Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (internal quotations omitted)

  (citing Centro Médico del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)).

  The alleged facts must be sufficient to “state a claim to relief that is plausible on its face.”

  Twombly, 550 U.S. at 570.



                                                    11
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 12 of 21




       “To cross the plausibility threshold a claim does not need to be probable, but it must give

rise to more than a mere possibility of liability.” Grajales v. P.R. Ports Auth., 682 F.3d 40,

44–45 (1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A determination of

plausibility is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679). When reviewing a

motion to dismiss, the Court may consider documents outside of the pleadings, “‘the authenticity

of which are not disputed by the parties,’ making narrow exceptions to the general rule ‘for

official public records; for documents central to plaintiffs’ claim; or for documents sufficiently

referred to in the complaint.’” Álvarez-Maurás v. Banco Popular of P.R., 919 F.3d 617, 622–23

(1st Cir. 2019) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993)).

       Because Plaintiff is proceeding pro se, the Court holds his “pleadings to less demanding

standards than those drafted by lawyers and endeavors, within reasonable limits, to guard against

the loss of pro se claims due to technical defects.” Santiago v. Action for Bos. Cmty. Dev., Inc.,

No 17-cv-12249, 2018 WL 5635014, at *2 (D. Mass. Oct. 31, 2018) (quoting Dutil v. Murphy,

550 F.3d 154, 158 (1st Cir. 2008)). The Court also must generously construe the arguments in

Plaintiff’s briefing. Bahiakina v. U.S. Postal Serv., 102 F. Supp. 3d 369, 371 (D. Mass. 2015)

(“[A] document filed pro se is to be liberally construed . . . .” (quoting Erickson v. Pardus, 551

U.S. 89, 94 (2007))). However, a pro se litigant still must comply with procedural and

substantive law. Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997). Dismissal of a pro se

complaint is appropriate when the complaint fails to state an actionable claim. Muller v. Bedford

VA Admin. Hosp., No. 11-cv-10510, 2013 WL 702766, at *3 (D. Mass. Feb. 25, 2013) (citing

Overton v. Torruella, 183 F. Supp. 2d 295, 303 (D. Mass. 2001)).




                                                  12
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 13 of 21




       “Res judicata is an affirmative defense, but where, as here, the defendant[s] ha[ve] raised

the question on a motion to dismiss, the plaintiff does not object to the procedure, and the court

discerns no prejudice, the issue may be resolved on such a motion.” In re Sonus Networks, Inc.

S’holder Derivative Litig., 499 F.3d 47, 56 (1st Cir. 2007) (internal citation omitted). Here,

where Plaintiff has had ample opportunity to argue against the applicability of res judicata, the

Court discerns no prejudice from addressing res judicata on a motion to dismiss. “Dismissal

under res judicata, however, can only occur where the facts that establish the defense are

conclusive and definitively ascertainable from 1) the allegations of the complaint, 2) the

documents (if any) incorporated therein, 3) matters of public record and 4) other matters of

which the court may take judicial notice.” United States v. Raytheon Co., 334 F. Supp. 3d 519,

523 (D. Mass 2018) (citing Colonial Mortgage Bankers, 324 F.3d at 16).

       “Res judicata” is a broad term, encompassing both claim and issue preclusion. Taylor v.

Sturgell, 553 U.S. 880, 892 (2008). In this case, Defendants’ motion to dismiss is premised on

claim preclusion, which “forecloses ‘successive litigation of the very same claim, whether or not

relitigation of the claim raises the same issues as the earlier suit.’” Id. (citing New Hampshire v.

Maine, 532 U.S. 742, 748 (2001)). The doctrine serves two important functions: (1) “protecting

litigants against gamesmanship and the added litigation costs of claim-splitting,” and

(2) “preventing scarce judicial resources from being squandered in unnecessary litigation.”

Airframe Sys., Inc. v. Raytheon Co., 601 F.3d 9, 14 (1st Cir. 2010).

       “Federal law principles of res judicata govern the preclusive effect of a prior federal

court’s judgment on a subsequent action brought in federal court.” Apparel Art Int’l, Inc. v.

Amertex Enter. Ltd., 48 F.3d 576, 582 (1st Cir. 1995); see also Mass. Sch. of L. at Andover, Inc.

v. Am. Bar. Ass’n, 142 F.3d 26, 37 (1st Cir. 1998). Under federal law, claim preclusion applies




                                                 13
          Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 14 of 21




 when three factors are met: “(1) the earlier suit resulted in a final judgment on the merits, (2) the

 causes of action asserted in the earlier and later suits are sufficiently identical or related, and (3)

 the parties in the two suits are sufficiently identical or closely related.” Airframe Sys., 601 F.3d

 at 14.

III.      DISCUSSION

          Defendants move to dismiss the amended complaint in its entirety under Federal Rule of

 Civil Procedure 12(b)(6), asserting that all eight counts are barred by the doctrine of res judicata

 because Plaintiff “seeks to relitigate claims in this new action that were or could have been raised

 in [Patane I] against Babson in the same Court in 2017.” [ECF No. 15 at 1]. Plaintiff responds

 that the amended complaint asserts new causes of actions based on facts and laws different from

 those at issue in Patane I, and that the issues raised in this lawsuit could not have been raised

 earlier due to the discovery of new facts since Patane I. [ECF No. 19 at 1, 5–6].

          As discussed more fully below, the Court finds all three claim preclusion factors are met

 in this case.

                 1.      Final Judgment on the Merits

          The prior action, Patane I, plainly satisfies the requirements of the first claim preclusion

 factor because Judge Stearns granted the defendants’ motion for summary judgment on all

 claims and summary judgment is a final judgment on the merits. See Associated Gen.

 Contractors of Mass. v. Bos. Dist. Council of Carpenters, 642 F. Supp. 1435, 1439 (D. Mass.

 1986) (“For res judicata purposes, summary judgment constitutes a final judgment on the

 merits.”); see also Molina-Olivo v. Experience Works, Inc., No. 09-cv-01839, 2009 WL

 4921861, at *2 (D.P.R. Dec. 10, 2009) (“[T]he court’s order in [the previous action] was a final

 judgment on the merits because it was a summary judgment disposing of all claims.”).




                                                    14
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 15 of 21




               2.      Relatedness of the Causes of Actions

       Defendants argue that the second factor is met because the claims in the Patane II

amended complaint arise from the same common nucleus of operative facts addressed in Patane

I—Plaintiff’s participation in and dismissal from the MBA Program. [ECF No. 15 at 9].

Plaintiff counters that the facts and arguments in Patane II differ from Patane I, that he is not

disputing the legal issues already decided in Patane I, and that he could not have raised the

Patane II claims earlier because he discovered certain underlying facts only after summary

judgment was granted in Patane I. [ECF No. 19 at 4–6].

       The First Circuit “uses a transactional approach to determine whether the asserted causes

of action are sufficiently identical or related for claim preclusion purposes.” Airframe Sys., 601

F.3d at 15. In other words, claims are considered sufficiently related when they “derive from a

common nucleus of operative facts.” Breneman v. United States ex rel. F.A.A., 381 F.3d 33, 38

(1st Cir. 2004) (quoting Gonzalez v. Banco Cent. Corp., 27 F.3d 751, 755 (1st Cir. 1994)); see

also Silva v. City of New Bedford, 660 F.3d 76, 79 (1st Cir. 2011). Indeed, “[a]dvancing a new

theory of recovery or seeking a new remedy cannot overcome res judicata’s bar if the claim

grows out of the same transaction, occurrence or agreement upon which the previous claim was

based.” Bos. Dist. Council of Carpenters, 642 F. Supp. at 1438.

       This transactional approach to claim preclusion does not preclude claims based on how

they are packaged and labeled, but instead looks to other considerations such as “whether the

facts are related in time, space, origin or motivation,” whether the two cases “‘form a convenient

trial unit’ and whether treating them as a unit ‘conforms to the parties’ expectations.’” Airframe

Sys., 601 F.3d at 15 (quoting In re Iannochino, 242 F.3d 36, 46 (1st Cir. 2001)). Thus, a claim

may be precluded when either the same claim was brought in a prior case, or when the claim




                                                 15
         Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 16 of 21




could have been brought in the prior case. Id. at 14 (“Federal claim preclusion law bars parties

from relitigating claims that could have been made in an earlier suit, not just claims that were

actually made.”).

                           a.   Underlying Factual Relationship

        The underlying factual bases for the claims in Patane I and Patane II “are related in time,

space, origin or motivation,” see Silva, 660 F.3d at 79 (citing Airframe, 601 F.3d at 15), because

both complaints challenge conduct that occurred during Plaintiff’s participation in and dismissal

from the MBA Program. Most of the facts that form the basis for the claims in Patane II were

previously alleged in the Patane I complaint. See [Patane I Compl. ¶¶ 25–28, 43–48, 129, 140–

53, 156–59 (Plaintiff’s dismissal from the MBA Program)]; [id. ¶¶ 65–71, 73–83 (Plaintiff’s

team conflicts)]; [id. ¶¶ 88, 97–125 (Plaintiff’s grade dispute regarding his “F” in Dr.

Cummings’ course)]; [id. ¶¶ 13–21, 89–96 (Plaintiff’s placement on academic probation and

subsequent reinstatement)]. Although Plaintiff alleges facts in his Patane II amended complaint

that were not alleged in Patane I, these “additional allegations in [his] complaint . . . do not affect

the identicality of the underlying transaction for both complaints.” Silva, 660 F.3d at 80.

Plaintiff’s Patane II claims and their underlying facts all arise from his experience in and

dismissal from Babson’s MBA Program, and all of the relevant facts alleged in Patane II

occurred prior to May 2017, which was before Patane I was even filed. Contra Gladu v. Correct

Care Sols., No. 17-cv-00504, 2019 WL 5423019, at *10 (D. Me. Oct. 23, 2019) (finding claims

did not arise from the same transaction when facts alleged in subsequent complaint occurred

after the prior action).

        The motivation behind Patane I and Patane II is also identical because both complaints

seek redress for the “arbitrary, unfair, wrongful and unlawful decision to dismiss” Plaintiff in




                                                  16
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 17 of 21




May 2017, compare [Patane I Compl. ¶ 1], with [Am. Compl. ¶ 1], and both complaints seek his

reinstatement into the MBA Program, see Swaida v. Gentiva Health Servs., 238 F. Supp. 2d 325,

328–29 (D. Mass. 2002) (finding factual basis “related in time, space, origin and motivation”

where both suits stemmed from the plaintiff’s allegedly unlawful termination and sought redress

for that termination even though the prior suit argued the termination was due to cooperation

with a Labor Department investigation and the subsequent suit alleged age discrimination).

                      b.      Convenient Trial Unit

       Because none of the claims asserted in either suit have proceeded to trial, the Court “must

make an informed prophecy as to what witnesses would have appeared and what proof would

have emerged had the two cases been tried.” Mass. Sch. of L, 142 F.3d at 38. Given the similar

facts underlying each cause of action, the Court finds that testimony from the same witnesses,

including Plaintiff’s professors, fellow students, and other Babson personnel, would have been

necessary to resolve both cases. Further, similar documents, such as correspondence related to

Plaintiff’s dismissal and performance in the MBA Program and the Babson Student Handbook,

would also be relevant to the resolution of the claims in both cases. Accordingly, the Court finds

that the claims asserted in Patane I and Patane II would have formed a convenient trial unit.

                      c.      Expectations of the Parties

       In assessing relatedness of the causes of action, the Court also considers whether treating

the claims asserted in Patane I and Patane II as a unit “would conform to the parties’

expectations,” see In re Iannochino, 242 F.3d at 46. To assess the parties’ expectations, the

Court is “guided by the principle that, where two claims arose in the same time frame out of

similar facts, one would reasonably expect them to be brought together.” Id. (internal quotations

omitted). All of the factual allegations and complained-of conduct in the Patane II amended




                                                17
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 18 of 21




complaint took place prior to the date that Patane I was filed, which weighs in favor of finding

that the parties would have reasonably expected them to be brought together.

        The parties’ litigation expectations are also assessed by looking to whether the parties

knew of the underlying facts at the time of the first suit. Esteras v. San Juan Bautista Med. Ctr.,

Inc., 722 F. Supp. 2d 141, 149 (D.P.R. 2009) (citing In re Iannochino, 242 F.3d at 48). Plaintiff

contends that at the time of Patane I, he “was not aware of underlying fact[s] which he

discovered only later after [Patane I]. Plaintiff perceived that he was being victimized and that

. . . all Parties in this lawsuit were acting unfairly, however he had not enough evidence to prove

that Defendants[’] wrongdoing was not only an assumption but true and tangible.” [ECF No. 19

at 5–6]. Plaintiff, however, provides no detail to support this conclusion and fails to identify

specific facts that were discovered after Patane I or occurred after May 2017. See [id.].

Although claim preclusion does not apply where the evidence on which the second action is

based was “not reasonably discoverable during the pendency of the first action,” Salvati v.

Fireman’s Fund Ins. Co., 368 F. Supp. 3d 85, 92 (D. Mass. 2019), Plaintiff has not explained

why any new facts were not reasonably discoverable during the first litigation, in which Plaintiff

also challenged the conduct leading up to his dismissal from the MBA Program.

        After weighing these considerations, the Court finds that the second claim preclusion

factor, relatedness of the causes of action, is satisfied in this case because Plaintiff’s claims in

Patane I and Patane II “derive from a common nucleus of operative facts,” Breneman, 381 F.3d

at 38 (citing Gonzalez, 27 F.3d at 755).




                                                  18
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 19 of 21




               3.      Relatedness of Parties

       Defendants argue that the third factor is met because Babson was a named defendant in

Patane I and Dr. Potter, Dr. Cummings, and Ms. Hose, are sufficiently “closely related” to

Babson as members of its faculty and staff. [ECF No. 15 at 10].

       To satisfy the third claim preclusion factor, the parties in both suits must be sufficiently

related, though this factor “does not require privity between parties in the two suits.” Silva, 660

F.3d at 80 (citing Airframe Sys., 601 F.3d at 17). Claims against defendants who are not named

in a prior suit may still be barred where “the new defendant is ‘closely related to a defendant

from the original action.’” Airframe Sys., 601 F.3d at 17 (quoting Negrón-Fuentes v. UPS

Supply Chain Sols., 532 F.3d 1, 10 (1st Cir. 2008)). Indeed, for the doctrine to be fully effective,

the “preclusive effects occasionally can reach persons who, technically, were not parties to the

original action.” Gonzalez, 27 F.3d at 757.

       Where an employer is a defendant in the first case, and employees acting within the scope

of their employment are defendants in the subsequent case, the employee-defendants are

“sufficiently closely related for purposes of claim preclusion.” Silva, 660 F.3d at 80; see also

Steele v. Ricigliano, 789 F. Supp. 2d 245, 249 (D. Mass. 2011) (finding a sufficiently close

relationship between parties where the defendants added in the subsequent case were “directors,

managers, employees or affiliates of or acting in concert with the defendants named in [the prior

case]”); cf. In re El San Juan Hotel Corp., 841 F.2d 6, 10–11 (1st Cir. 1988) (concluding there

was a significant relationship where the original defendant and new defendant were

co-perpetrators of the joint harms at issue in both cases).

       Patane was the plaintiff in both actions. As to Defendants, Babson was named as a

defendant in Patane I, thus this factor is clearly satisfied as to Babson. While Dr. Potter,




                                                 19
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 20 of 21




Dr. Cummings, and Ms. Hose were not named defendants in Patane I, they were faculty and

administrators at Babson and have a sufficiently close relationship with the prior defendants.

See Steele, 789 F. Supp. 2d at 249. Further, these three new defendants acted together with the

defendants in Patane I to effectuate Plaintiff’s dismissal from Babson. See In re El San Juan

Hotel Corp., 841 F.2d at 10–11. Plaintiff has failed to demonstrate why it was not possible to

add these three defendants to Patane I, and the Court finds no unfairness to Plaintiff in its

decision. See Airframe Sys., 601 F.3d at 18 (considering unfairness to party when subsequent

suit was brought against new defendant). Any unfairness to Plaintiff is substantially lessened for

Dr. Cummings and Ms. Hose in particular because those defendants were identified in Plaintiff’s

original complaint in Patane I, despite not being named as defendants. See, e.g., [Patane I

Compl. ¶¶ 105–13 (Dr. Cummings), 128, 140, 144 (Ms. Hose)].

       “[Plaintiff] has provided no compelling reason for his failure to [bring the current claims

in the initial proceeding] and, as such, the Court finds that he should be precluded from raising

such claims in a separate lawsuit.” Steele, 789 F. Supp. 2d at 248–49. Finding all factors

required for claim preclusion are satisfied, Plaintiff’s claims are precluded, and the Court grants

Defendants’ motion to dismiss for failure to state a claim. 5




5
  Because the amended complaint is dismissed pursuant to Rule 12(b)(6), the Court does not
need to reach Defendants’ alternative ground for dismissal based on improper service pursuant to
Federal Rule of Civil Procedure 12(b)(5). See DaCruz-Crossely v. U.S. Bank Nat’l Ass’n, 926
F. Supp. 2d 405, 407 (D. Mass. 2013) (“[The court] need not address Defendant’s alternative
grounds for dismissal”). Although the Court declines to address this argument in any depth, it
does appear that service was improper under Federal Rule of Civil Procedure 4 and that this
would be an alternative ground for dismissal. More specifically, contrary to the dictates of the
Rule, Plaintiff initially attempted to serve Dr. Potter and Ms. Hose at their place of employment,
see Campbell v. Isolations Techs., Inc., No. 04-cv-40236, 2005 WL 8176500, at *1 (D. Mass.
Sept. 23, 2005), and Plaintiff’s subsequent attempts at service did not serve the summons and
only served the complaint, see Fed. R. Civ. P. 4(c) (“A summons must be served with a copy of
the complaint.”).


                                                 20
        Case 1:20-cv-11603-ADB Document 28 Filed 05/18/21 Page 21 of 21




IV.    CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss, [ECF No. 13], is

 GRANTED.

       SO ORDERED.

 May 18, 2021                                             /s/ Allison D. Burroughs
                                                          ALLISON D. BURROUGHS
                                                          U.S. DISTRICT JUDGE




                                              21
